Exhibit 10.1

 
 
STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”), effective as of August 8, 2010
(the “Effective Date”), is made by and between Genesis Fluid Solutions Holdings,
Inc., a Delaware corporation (the “Company”), Genesis Fluid Solutions, Ltd., a
Colorado corporation (“GFS”), and each of the individuals listed under the
heading “Buyers” on the signature pages hereto (collectively, “Buyers”).


RECITALS


A. Company owns 1,000 shares of common stock, no par value (the “Shares”), of
GFS, which Shares constitute, as of the date hereof, all of the issued and
outstanding capital stock of GFS.


B. Buyers hold _______________ shares of common stock, par value $0.001 per
share, of Company (the “Company Shares”), which constitutes all of the Company
Shares owned by each Buyer as identified on the attached Schedule A, and each
Buyer has agreed to transfer and convey to Company such shares for cancellation
(the “Cancellation”).


C. Buyers also hold various options and warrants to purchase shares of Company
stock as identified on the attached Schedule B (the “Options” and “Warrants”),
and each Buyer has agreed for such Options and Warrants to be cancelled in the
transaction in exchange for the consideration as provided herein.


D. Company, Michael Hodges (“Hodges”) and Sichenzia Ross Friedman Ference LLP
(“Escrow Agent”) are parties to that certain Escrow Agreement dated as of
October 30, 2009 (the “Escrow Agreement”) under which 1,300,000 shares of common
stock, par value $0.001 per share (the “Escrowed Shares”), of Company (the
“Common Stock”) have been deposited to be held or disposed of pursuant to the
terms and provision of such Escrow Agreement. Hodges shall be considered a Buyer
for the purposes of this Agreement in regard to the cancellation of the Escrowed
Shares.


E. In connection with the Cancellation, Buyers wish to acquire from Company, and
Company wishes to transfer to Buyers, the Shares, upon the terms and subject to
the conditions set forth herein.


Accordingly, the parties hereto agree as follows:


1. Purchase and Sale of Stock.


(a) Purchased Shares. Subject to the terms and conditions provided below,
Company shall sell and transfer to Buyers and Buyers shall purchase from
Company, on the Closing Date (as defined in Section 1(c)), all of the Shares in
such amounts as are set forth on Schedule C, annexed hereto.


(b) (A) Purchase Price. The purchase price for the Shares shall be: (i) the
irrevocable transfer and delivery by Buyers to Company of the Company Shares,
deliverable as provided in Section 2(b); and (ii) subject to Section 7(c)(i),
below, the agreement by GFS, and its

 
 

--------------------------------------------------------------------------------

 

successors and assigns, to a royalty (the “Royalty Payment”) by GFS to Company,
beginning August 8, 2010, equal to six (6%) percent of any and all gross
revenues derived from: (i) dewatering operations (not including gross revenues
which are then paid to subcontractors), and (ii) from any sale, lease or
licensing arrangement of the Rapid Dewatering System (“RDS”) and/or of the
dewatering boxes, of GFS and its affiliated entities (including their respective
successors and assigns) (the “Gross Revenues”) until the Company shall have
received $4,000,000; and a royalty of three (3%) of Gross Revenues thereafter;
provided that the cumulative royalty to be paid by GFS to Seller under this
Agreement shall not exceed the sum of Fifteen Million Dollars ($15,000,000),
upon which time the Royalty Payment shall terminate. The Royalty payment shall
begin to accrue from August 8, 2010, and subject to Section 7(c)(i), below, the
first Royalty Payment shall be made on January 1, 2011, or as soon as
administratively feasible within a reasonable time thereafter, not to exceed ten
(10) days. Subsequent Royalty Payments required by this section shall, subject
to Section 7(c)(i), below, be paid to the Company within thirty (30) days
following the end of each calendar quarter, together with a report in sufficient
detail to permit Company to determine the method and accuracy of all
computations. All Royalty Payments shall be made in immediately available funds
by wire transfer to the account designated for such purpose by Company, or by
check.


(B) Option and Warrant Holders. Holders of Options and Warrants shall have those
Options and Warrants cancelled upon closing and shall be issued substitute
options or warrants upon or within a reasonable time after closing to purchase
shares of GFS (“GFS Options” or “GFS Warrants” as the case may be) in proportion
to the Options or Warrants held prior to closing. GFS shall have sole
responsibility for the issuance and administration of all such option awards or
warrants, and shall indemnify and hold Company harmless in regard to any Losses
(as defined in Section 6(a) below) concerning the GFS Options or GFS Warrants.
Any person receiving GFS Options or GFS Warrants in accordance with this
paragraph hereby releases Company, its successors and assigns, from any claim,
liability or obligation related to the GFS Options or GFS Warrants.


(C) Escrow Agreement Amendment. Hodges Escrowed Shares shall be redeemed and
cancelled in exchange for Shares to be issued to Hodges individually and free of
escrow, liens, or encumbrances, as provided in Section 1 (a) and (b), and as
provided on the attached Schedule C. In consideration thereof, Hodges and GFS
hereby release any and all claims in and to the Escrowed Shares (as defined in
the Escrow Agreement), and the Company and Hodges and GFS agree that the
disposition of the Escrowed Shares (including, without limitation, any Escrowed
Cash (as defined in the Escrow Agreement)) shall be in the sole discretion of
the Company. Hodges and GFS hereby forever release and disclaim any and all
claims to the Escrowed Amount (as defined in the Escrow Agreement), and forever
release and discharge the Escrow Agent (as defined in the Escrow Agreement) from
any and all obligations to Hodges, GFS, his or their affiliates, successors and
assigns. Escrow Agent shall hereafter be entitled and shall follow the sole
instructions of Company provided to Escrow Agent in writing signed by the Chief
Executive Officer or Chief Financial Officer of Company, in connection with any
and all dispositions of the Escrowed Amount. Company, Hodges and GFS further
acknowledge that Section 2(b) – (d), 3, 4, 5, 6, 7, 8, 9(a), and 11 of the
Escrow Agreement are hereby deleted and of no further force and effect. Further,
GFS shall be responsible, and shall indemnify and hold Company harmless, for any
additional taxes, including penalties and interest,

 
-2-

--------------------------------------------------------------------------------

 

that may arise after the date of this agreement for activities of GFS prior to
the merger with Company on October 30, 2009.


(c) Closing. The closing of the transactions contemplated in this Agreement (the
“Closing”) are subject to following conditions (the “Closing Conditions”) being
met (which closing conditions, except for condition (ii), below, may be waived
solely by the Company):


(i) The receipt by Company of the certificates representing the Company Shares,
Options, Warrants, and Escrowed Shares issued to the Buyers;


(ii) approval by the Board of Directors of the Company of this Agreement and the
Closing.


The Closing shall take place at the offices of Lane Allen & Horst, LLC, Two
Miranova Place, Suite 500, Columbus, Ohio 43215-7052 at 10:00 a.m. (C.S.T) on or
before August 31, 2010 (the "Closing Date") or at such other date, time or
location as may be mutually agreed upon in writing by the parties. All
proceedings to be taken and all documents to be executed at the Closing,
including this Agreement, shall be deemed to have been taken, delivered and
executed simultaneously, and no proceeding shall be deemed taken nor documents
deemed executed or delivered until all have been taken, delivered and executed.
Except as otherwise provided in Section 7, hereof and the corresponding
schedules thereto, any income or financing moneys received by GFS, and any
expenses or debt incurred by GFS, on or after August 8, 2010, prior to Closing
shall inure to and be the sole responsibility of GFS and not the Company,
subject to accrual of the Royalty Payment as provided in Section 1(b), above.
Any deposits previously received by GFS or received by GFS after August 8, 2010,
for dewatering services to be provided after August 8, 2010, shall be the sole
responsibility of GFS.


(d) Additional Actions. If at any time after the Closing, the parties shall
consider or be advised that any assignments, or any other actions or things are
necessary or desirable to vest, perfect or confirm of record or otherwise in the
Company or Buyers their right, title or interest in, to or under the Company
Shares or Shares or otherwise carry out this Agreement, the officers and
directors of the Company and GFS shall be authorized to execute and deliver, in
the name and on behalf of the Company and GFS, all such assignments and to take
and do, in the name and on behalf of the Company and GFS, all such other actions
and things as may be necessary or desirable to vest, perfect or confirm any and
all right, title and interest in, to or otherwise to carry out this Agreement.


2. Closing.


(a) Transfer of Shares. At the Closing, Company shall deliver to Buyers
certificates representing the Shares, duly endorsed to Buyers or as directed by
Buyers as set forth on Schedule C, which delivery shall vest Buyers with good
and marketable title to all of the issued and outstanding shares of capital
stock of GFS, free and clear of all liens and encumbrances.


(b) Payment of Purchase Price. At the Closing, each of the Buyers shall deliver
to Company a certificate or certificates representing the Company Shares as set
forth on Schedule A duly endorsed to Company, which delivery shall vest Company
with good and marketable title

 
-3-

--------------------------------------------------------------------------------

 

to the Company Shares to be cancelled, free and clear of all liens and
encumbrances. The Buyers hereby release any and all claims in and to the Company
Shares. The secretary of the Company is hereby appointed with full power of
attorney to record on the transfer books of the Company the transfer and
cancellation of the Company Shares delivered to Company, at the Closing.


(c) Options and Warrants. At the Closing, the Options and Warrants held by
Buyers as set forth in Schedule B shall be cancelled.


(d) At the Closing, each party to this Agreement shall deliver a copy of this
Agreement executed by such person;


(e) At the Closing, letters of resignation of Michael Hodges from all positions
he holds with the Company effective upon the Closing shall be delivered to the
Company.


3. Representations and Warranties of Company. Company represents and warrants to
Buyers as of the date hereof as follows:


(a) Corporate Authorization; Enforceability. The execution, delivery and
performance by Company of this Agreement is within its corporate powers and has
been duly authorized by all necessary corporate action on the part of Company,
including authorization by its full Board of Directors. This Agreement has been
duly executed and delivered by Company and constitutes the valid and binding
obligation of Company, enforceable against Company in accordance with its terms,
except to the extent that its enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar Laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles.


(b) Governmental Authorization. The execution, delivery and performance by
Company of this Agreement requires no consent, approval, Order, authorization or
action by or in respect of, or filing with, any Governmental Authority.


(c) Non-Contravention; Consents. The execution, delivery and performance by
Company of this Agreement and the consummation of the transactions contemplated
hereby do not (i) violate the certificate of incorporation or bylaws of Company
or (ii) violate any applicable Law or Order.


(d) Capitalization. As of the date hereof, Company owns the Shares, which shares
represent 100% of the authorized, issued and outstanding capital stock of GFS.
The Shares are duly authorized, validly issued, fully-paid, non-assessable and
free and clear of any Liens.


(e) GFS Assets. Upon Closing, the assets of GFS shall consist of (i) all assets
originally held by GFS (except for cash and cash equivalents) upon becoming a
wholly owned subsidiary of the Company on October 30, 2009 (the “Purchase
Date”), including without limitation all materials, inventory, buildings,
machinery, equipment, furniture, fixtures, electronic media, insurance, patents
and intellectual property (including those assigned to GFS by Michael Hodges and
Larry Campbell on August 16, 2009, and September 30, 2009, and/or achieved or
protected thereafter), and (ii) all assets acquired by GFS since October 30,
2009,

 
-4-

--------------------------------------------------------------------------------

 

through date of Closing. Company makes no representation or warranty concerning
the condition or location of such assets, all of which are solely on an as
is-where-is basis without any warranty or fitness or otherwise or assurance from
Company, and subject to normal wear and tear, damage or waste since the Purchase
Date.


(f) Liabilities. Company has not incurred or caused GFS to incur any liabilities
or obligations (absolute, accrued, contingent or otherwise) except: (i)
liabilities which are reflected as assumed by GFS in Section 7(a), of this
Agreement; and (ii) liabilities incurred in the ordinary course of business and
consistent with past practice since October 30, 2009.


(g) Company represents and warrants that the Company has taken or will take all
actions necessary to consummate the transaction as described in this Agreement,
which transaction and actions shall not be in violation of applicable SEC rules
and regulations.


(h) Brokers and Finders. No agent, broker, investment banker, person, or firm
acting on behalf of the Company is or will be entitled to a financial advisory
fee, brokerage commission, finder’s fee or other like payment in connection with
the transactions contemplated hereby.


4. Representations and Warranties of Buyers. Buyers, jointly and severally,
represent and warrant to Company as of the date hereof as follows:


(a) Enforceability. The execution, delivery and performance by Buyers of this
Agreement and all other and all other agreements and instruments to be entered
into in connection with this Agreement are within Buyers’ powers and authority,
no other consent or joinder of any other person is required to consummate the
transactions contemplated by this Agreement. This Agreement has been duly
executed and delivered by Buyers and constitutes the valid and binding
obligation of Buyers, enforceable against Buyers in accordance with its terms,
except to the extent that its enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors' rights generally and by general equitable
principles.


(b) Governmental Authorization. Subject to Section 3(g), hereof the execution,
delivery and performance by Buyers of this Agreement require no consent,
approval, order, authorization or action by or in respect of, or filing with,
any Governmental Authority.


(c) Non-Contravention. Subject to Section 3(g), hereof, the execution, delivery
and performance by Buyers of this Agreement, and the consummation of the
transactions contemplated hereby do not violate any applicable Law or Order.


(d) Purchase for Investment. Buyers are financially able to bear the economic
risks of acquiring an interest in GFS and the other transactions contemplated
hereby, and have no need for liquidity in this investment. Buyers have such
knowledge and experience in financial and business matters in general, and with
respect to businesses of a nature similar to the business of GFS, so as to be
capable of evaluating the merits and risks of, and making an informed business
decision with regard to, the acquisition of the Shares. Buyers are acquiring the
Shares solely for their own account and not with a view to or for resale in
connection with any distribution or public offering thereof, within the meaning
of any applicable securities laws and

 
-5-

--------------------------------------------------------------------------------

 

regulations, unless such distribution or offering is registered under the
Securities Act of 1933, as amended (the “Securities Act”), or an exemption from
such registration is available. Buyers have (i) received all the information
they have deemed necessary to make an informed investment decision with respect
to the acquisition of the Shares, (ii) had an opportunity to make such
investigation as they have desired pertaining to GFS and the acquisition of an
interest therein, and to verify the information which is, and has been, made
available to them and (iii) had the opportunity to ask questions of Hodges
concerning GFS. Buyers have received no public solicitation or advertisement
with respect to the offer or sale of the Shares. With respect to the foregoing,
Buyers represent and warrant that they have relied exclusively on Hodges, in his
capacity as an officer of GFS and not as a representative of Company, for
information concerning GFS and that Company has not provided and is not
providing any information to Buyers with respect to business or affairs of GFS,
nor its financial condition or prospects. Buyers agree to indemnify and hold
harmless Company with respect to any breaches of any representations or
warranties, or information provided to Buyers, concerning GFS, by Hodges or any
other person. Except as specifically provided in Section 3(g), hereof, Buyers
acknowledge that there has been no solicitation by Company, or any of its
affiliates, officers, directors, employees, stockholders or agents or assigns,
of Buyers in connection with the execution and delivery of this Agreement or the
matters contemplated hereunder.


Buyers realize that the Shares are “restricted securities” as that term is
defined in Rule 144 promulgated by the Securities and Exchange Commission under
the Securities Act, the resale of the Shares is restricted by federal and state
securities laws and, accordingly, the Shares must be held indefinitely unless
their resale is subsequently registered under the Securities Act or an exemption
from such registration is available for their resale. Buyers understand that any
resale of the Shares by them must be registered under the Securities Act (and
any applicable state securities law) or be effected in circumstances that, in
the opinion of counsel for GFS at the time, create an exemption or otherwise do
not require registration under the Securities Act (or applicable state
securities laws). Buyers acknowledge and consent that certificates now or
hereafter issued for the Shares will bear a legend substantially as follows:


THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.

 
-6-

--------------------------------------------------------------------------------

 

Buyers understand that the Shares are being sold to them pursuant to the
exemption from registration contained in Section 4(2) of the Securities Act and
that Company is relying upon the representations made herein as one of the bases
for claiming the Section 4(2) exemption.


(e) Ownership of Company Shares. The Buyers are the sole owners, beneficially
and of record, of the Company Shares. The Company Shares are duly authorized,
validly issued, fully paid and non-assessable. The Company Shares have not been
pledged, mortgaged or otherwise encumbered in any way and there is no lien,
mortgage, charge, claim, liability, security interest or encumbrance of any
nature against the Company Shares. There are no options, warrants, rights of
subscription or conversion, calls, commitments, agreements, arrangements,
understandings, plans, contracts, proxies, voting trusts, voting agreements or
instruments of any kind or character, oral or written, to which the Buyers are a
party, or by which the Buyers are bound, relating to the issuance, voting or
sale of the Company Shares or of any securities representing the right to
purchase or otherwise receive Company Shares. There are no stockholders
agreements, preemptive rights or other agreements, arrangements, groups,
commitments or understandings, oral or written, that have not been disclosed to
the Company, relating to the voting, issuance, acquisition or disposition of
Company Shares. The Buyers have, and at the Closing shall have, good and
marketable title to the Company Shares and full right to transfer title to the
Company Shares, subject to any restrictions imposed by state or federal
securities laws, free and clear of all liens, mortgages, charges, liabilities,
claims, security interests or encumbrances of every type whatsoever. The sale,
conveyance, transfer and delivery of the Company Shares by the Buyers to the
Company pursuant to this Agreement will transfer full legal and equitable right,
title and interest in the Company Shares, free and clear of all liens,
mortgages, charges, claims, liabilities, security interests and encumbrances of
any nature whatsoever.


(f) No Finder’s Fee. The Buyers have not created any obligation for any
finder’s, investment banker’s or broker’s fee in connection with the this
Agreement.


(g) Securities Law Restrictions. Buyers acknowledge that they are aware the
federal securities laws restrict parties in possession of material non-public
information to refrain from all transactions in the securities of such GFS until
public announcement of such material non-public information. Accordingly,
Buyers, on their own behalf and on behalf of their affiliates and others who
will have knowledge of the terms of this Agreement, shall refrain from affecting
any transactions in securities of Company.


5. Royalty Payment Report and Audit Right. GFS shall deliver to the Company at
the time each Royalty payment is due, a reasonably detailed report signed by a
duly authorized officer of GFS indicating GFS’s Gross Revenues for the prior
period(s) in which any payment is due (even if no payment is then due) and a
computation of the amount of such Royalty Payment. Such statement shall be
furnished to the Company whether or not a Royalty Payment is payable hereunder
for said period or whether GFS had any gross revenue during the period in which
such statement is due. GFS shall prepare and maintain, in such manner as will
allow its accountants to audit same, complete and accurate books of account and
records (specifically including without limitation the originals or copies of
documents supporting entries in the books of

 
-7-

--------------------------------------------------------------------------------

 

account) in which accurate entries will be made covering all transactions and
detailing all Gross Revenue received by GFS and its affiliated entities
(including their respective successors and assigns). The Company and its duly
authorized representatives shall have the right during regular business hours
and upon seven (7) business days advance notice, to audit said books of account
and records and examine all other documents and material in the possession or
under the control of GFS and its affiliated entities (including their respective
successors and assigns) as is reasonably necessary with respect to the Gross
Revenue of GFS and its affiliated entities (including their respective
successors and assigns), including, without limitation, invoices, credits and
shipping documents, and to make copies of any and all of the above. All such
books of account, records, documents and materials shall be kept available by
GFS for at least two (2) years after the end of the period to which they relate.
If, as a result of any audit conducted by the Company, it is shown that GFS's
payments were less than the amount which should have been paid by an amount
equal to 1% or more of the payments actually made with respect to gross revenues
occurring during the period in question, GFS shall reimburse Company for the
cost of such audit and shall make all payments required to be made (along with
accrued interest at the Prime Rate as published in the Wall Street Journal) to
eliminate any discrepancy revealed by said audit within ten (10) days after the
Company’s demand therefore.


6. Indemnification and Release.


(a) Indemnification of the Company. Subject to Section 7(c), below, GFS (the
“Indemnitor”) covenants and agrees to indemnify, defend, protect and hold
harmless Company, and its officers, directors, employees, stockholders, agents,
representatives and affiliates (collectively, together with Company, the
“Company Indemnified Parties”) at all times from and after the Effective Date
from and against all losses, liabilities, damages, claims, actions, suits,
proceedings, demands, assessments, adjustments, costs and expenses (including
specifically, but without limitation, reasonable attorneys’ fees and expenses of
investigation), whether or not involving a third party claim (collectively,
“Losses”), incurred by any Company Indemnified Party as a result of or arising
from (excepting from the following those claims and liabilities assumed by
Company which are identified in Section 7(b), of this Agreement): (i) any breach
of the representations and warranties of GFS or Buyers set forth herein or in
certificates delivered in connection herewith, (ii) any breach or nonfulfillment
of any covenant or agreement on the part of Buyers or GFS under this Agreement,
(iii) any debt, liability or obligation of GFS or Buyers, whether incurred or
arising prior to the date hereof or after, and (iv) the conduct and operations
of the business of GFS whether before or after the Closing.


(b) Third Party Claims.


(i) If any claim or liability (a “Third-Party Claim”) should be asserted against
any of the Company Indemnified Parties (the “Indemnitee”) by a third party after
the Closing for which the Indemnitor has an indemnification obligation under the
terms of Section 6(a), then the Indemnitee shall notify GFS within 10 days after
the Third-Party Claim is asserted by a third party (said notification being
referred to as a “Claim Notice”) and give the Indemnitor a reasonable
opportunity to take part in any examination of the books and records of the
Indemnitee relating to such Third-Party Claim and to assume the defense of such
Third-Party Claim and in connection therewith and to conduct any proceedings or
negotiations relating thereto and necessary or appropriate to defend the
Indemnitee and/or settle the Third-Party

 
-8-

--------------------------------------------------------------------------------

 

Claim. The expenses (including reasonable attorneys’ fees) of all negotiations,
proceedings, contests, lawsuits or settlements with respect to any Third-Party
Claim shall be borne by the Indemnitor. If the Indemnitor agrees to assume the
defense of any Third-Party Claim in writing within 20 days after the Claim
Notice of such Third-Party Claim has been delivered, through counsel reasonably
satisfactory to Indemnitee, then the Indemnitor shall be entitled to control the
conduct of such defense, and shall be responsible for any reasonable expenses of
the Indemnitee in connection with the defense of such Third-Party Claim so long
as the Indemnitor continues such defense until the final resolution of such
Third-Party Claim. The Indemnitor shall be responsible for paying all
settlements made or judgments entered with respect to any Third-Party Claim the
defense of which has been assumed by the Indemnitor. Except as provided in this
sentence and in subsection (ii) below, both the Indemnitor and the Indemnitee
must approve any settlement of a Third-Party Claim, provided however, in the
event that Indemnitor has assumed the defense of such Third-Party Claim and is
solely liable for any for the payment and performance of any settlement then
only the Indemnitor must approve any settlement of a Third-Party Claim. A
failure by the Indemnitee to timely give the Claim Notice shall not excuse
Indemnitor from any indemnification liability except only to the extent that the
Indemnitor is materially and adversely prejudiced by such failure.


(ii) If the Indemnitor shall not agree to assume the defense of any Third-Party
Claim in writing within 20 days after the Claim Notice of such Third-Party Claim
has been delivered, or shall fail to continue such defense until the final
resolution of such Third-Party Claim, then the Indemnitee may defend against
such Third-Party Claim in such manner as it may deem appropriate and the
Indemnitee may settle such Third-Party Claim, in its sole discretion, on such
terms as it may deem appropriate. The Indemnitor shall promptly reimburse the
Indemnitee for the amount of all settlement payments and reasonable expenses,
legal and otherwise, incurred by the Indemnitee in connection with the defense
or settlement of such Third-Party Claim. If no settlement of such Third-Party
Claim is made, then the Indemnitor shall satisfy any judgment rendered with
respect to such Third-Party Claim before the Indemnitee is required to do so,
and pay all reasonable expenses, legal or otherwise, incurred by the Indemnitee
in the defense against such Third-Party Claim.


(c) Non-Third-Party Claims. Upon discovery of any claim for which the Indemnitor
has an indemnification obligation under the terms of this Section 6 which does
not involve a claim by a third party against the Indemnitee, the Indemnitee
shall give prompt notice to GFS of such claim and, in any case, shall give GFS
such notice within 20 days of such discovery. A failure by Indemnitee to timely
give the foregoing notice to GFS shall not excuse Indemnitors from any
indemnification liability except to the extent that Indemnitors are materially
and adversely prejudiced by such failure.


(d) Indemnification of Buyers and GFS. Subject to Section 7(c), below, the
Company covenants and agrees to indemnify, defend, protect and hold harmless
Buyers and GFS, and its officers, directors, employees, stockholders, agents,
representatives and affiliates (collectively, together with GFS, the “GFS
Indemnified Parties”) at all times from and after the Effective Date from and
against all losses, liabilities, damages, claims, actions, suits, proceedings,
demands, assessments, adjustments, costs and expenses (including specifically,
but without limitation, reasonable attorneys’ fees and expenses of
investigation), whether or not involving a third party claim of any GFS
Indemnified Party (collectively, “GFS Losses”),

 
-9-

--------------------------------------------------------------------------------

 

incurred by any GFS Indemnified Party as a result of or arising from (excepting
from the following those claims and liabilities assumed by GFS which are
identified in Section 7(a), of this Agreement): (i) any breach of the
representations and warranties of Company set forth herein or in certificates
delivered in connection herewith (ii) any breach or nonfulfillment of any
covenant or agreement on the part of Company under this Agreement, (iii) any
debt, liability or obligation of Company unrelated to the business of GFS,
whether incurred or arising prior to the date hereof or after, (iv) any claims
against Company other than those related to the conduct and operations of the
business of GFS.


(e) GFS Third Party Claims.


(i) If any claim or liability (a “GFS Third-Party Claim”) should be asserted
against any of GFS Indemnified Parties (the “GFS Indemnitee”) by a third party
after the Closing for which the Company has an indemnification obligation under
the terms of Section 6(d), then GFS Indemnitee shall notify the Company within
10 days after GFS Third-Party Claim is asserted by a third party (said
notification being referred to as a “Company Claim Notice”) and give the Company
a reasonable opportunity to take part in any examination of the books and
records of GFS Indemnitee relating to such Third-Party Claim and to assume the
defense of such GFS Third-Party Claim and in connection therewith and to conduct
any proceedings or negotiations relating thereto and necessary or appropriate to
defend GFS Indemnitee and/or settle GFS Third-Party Claim. The expenses
(including reasonable attorneys’ fees) of all negotiations, proceedings,
contests, lawsuits or settlements with respect to any GFS Third-Party Claim
shall be borne by the Company. If the Company agrees to assume the defense of
any GFS Third-Party Claim in writing within 20 days after the Company Claim
Notice of such GFS Third-Party Claim has been delivered, through counsel
reasonably satisfactory to GFS Indemnitee, then the Company shall be entitled to
control the conduct of such defense, and shall be responsible for any reasonable
expenses of GFS Indemnitee in connection with the defense of such GFS
Third-Party Claim so long as the Company continues such defense until the final
resolution of such GFS Third-Party Claim. The Company shall be responsible for
paying all settlements made or judgments entered with respect to any GFS
Third-Party Claim the defense of which has been assumed by the Company. Except
as provided in this Section and in subsection (ii) below, both the Company and
the GFS Indemnitee must approve any settlement of a GFS Third-Party Claim,
provided however, in the event that Company has assumed the defense of such
Third-Party Claim and is solely liable for any for the payment and performance
of any settlement then only the Company must approve any settlement of a GFS
Third-Party Claim. A failure by GFS Indemnitee to timely give the Company Claim
Notice shall not excuse Company from any indemnification liability except only
to the extent that the Company is materially and adversely prejudiced by such
failure.


(ii) If the Company shall not agree to assume the defense of any GFS Third-Party
Claim in writing within 20 days after the Company Claim Notice of such GFS
Third-Party Claim has been delivered, or shall fail to continue such defense
until the final resolution of such GFS Third-Party Claim, then GFS may defend
against such GFS Third-Party Claim in such manner as it may deem appropriate and
GFS may settle such GFS Third-Party Claim, in its sole discretion, on such terms
as it may deem appropriate. The Company shall promptly reimburse GFS Indemnitee
for the amount of all settlement payments and reasonable expenses, legal and
otherwise, incurred by GFS Indemnitee in connection with the defense or

 
-10-

--------------------------------------------------------------------------------

 

settlement of such GFS Third-Party Claim. If no settlement of such GFS
Third-Party Claim is made, then the Company shall satisfy any judgment rendered
with respect to such GFS Third-Party Claim before the Company is required to do
so, and pay all reasonable expenses, legal or otherwise, incurred by the Company
in the defense against such GFS Third-Party Claim.


(f) GFS Non-Third-Party Claims. Upon discovery of any claim for which the
Company has an indemnification obligation under the terms of this Section 6,
which does not involve a claim by a third party against GFS Indemnitee, GFS
Indemnitee shall give prompt notice to the Company of such claim and, in any
case, shall give the Company such notice within 20 days of such discovery. A
failure by GFS Indemnitee to timely give the foregoing notice to the Company
shall not excuse Company from any indemnification liability except to the extent
that GFS Indemnitors are materially and adversely prejudiced by such failure.


(g) GFS Release. Subject to Section 7(c), below, GFS and Buyers, on behalf of
themselves and their Related Parties, hereby release and forever discharge
Company and its individual, joint or mutual, past and present representatives,
Affiliates, officers, directors, employees, agents, attorneys, stockholders,
controlling persons, subsidiaries, successors and assigns (individually, a
“Company Releasee” and collectively, “ Company Releasees”) from any and all
claims, demands, proceedings, causes of action, orders, obligations, contracts,
agreements, debts and liabilities whatsoever, whether known or unknown,
suspected or unsuspected, both at law and in equity, which GFS and/or Buyers or
any of the Buyer Related Parties now have or have ever had against any Company
Releasee, provided, however, that notwithstanding anything herein to the
contrary, such release shall not be deemed to include any claims that may be
asserted by any third parties other than GFS, Buyers, or any of their Related
Parties. Subject to Section 7(c), GFS and Buyers hereby irrevocably covenant to
refrain from, directly or indirectly, asserting any claim or demand, or
commencing, instituting or causing to be commenced, any proceeding of any kind
against any Company Releasee, based upon any matter released hereby. “Buyer
Related Parties” shall mean, with respect to Buyers, (i) any Person that
directly or indirectly controls, is directly or indirectly controlled by, or is
directly or indirectly under common control with Buyers, (ii) any Person in
which Buyers hold a Material Interest or (iii) any Person with respect to which
any Buyer serves as a general partner or a trustee (or in a similar capacity).
Notwithstanding anything to the contrary herein, this release shall not release
GFS and the Buyer from any obligations or agreements contained in this
Agreement.


(h) Company Release. Subject to Section 7(c), below, the Company, on behalf of
itself and its Related Parties, hereby releases and forever discharges Buyers
and GFS and its individual, joint or mutual, past and present representatives,
Affiliates, officers, directors, employees, agents, attorneys, stockholders,
controlling persons, subsidiaries, successors and assigns (individually, a “GFS
Releasee” and collectively, “GFS Releasees”) from any and all claims, demands,
proceedings, causes of action, orders, obligations, contracts, agreements, debts
and liabilities whatsoever, whether known or unknown, suspected or unsuspected,
both at law and in equity, which the Company or any of the Company Related
Parties now have or have ever had against any GFS Releasee, provided, however,
that notwithstanding anything herein to the contrary, such release shall not be
deemed to include any claims that may be asserted by any third parties other
than the Company or any of its Related Parties. Subject to Section 7(c), Company
hereby irrevocably covenants to refrain from, directly or indirectly, asserting
any claim or demand, or commencing, instituting or causing to be commenced, any
proceeding of any kind

 
-11-

--------------------------------------------------------------------------------

 

against any GFS Releasee, based upon any matter released hereby. “Company
Related Parties” shall mean, with respect to Company, (i) any Person that
directly or indirectly controls, is directly or indirectly controlled by, or is
directly or indirectly under common control with Company, and (ii) any Person
which holds an interest in Company. Notwithstanding anything to the contrary
herein, this release shall not release the Company from any obligations or
agreements contained in this Agreement.


7. Assumption of Liabilities.


(a) Liabilities assumed by GFS. GFS hereby acknowledges it is solely liable for
and agrees to pay for the liabilities identified on the attached Schedule D,
including legal/defense costs and costs of settlement of the same.


(b) Liabilities Assumed by the Company. The Company hereby agrees to be solely
liable for and pay for the following liabilities identified on the attached
Schedule E, including legal/defense costs and costs of settlement of the same.


(c) Outstanding Liabilities. GFS and Company acknowledge potential conflict and
dispute between them related to potential claims and/or liabilities arising from
(i) claims of Eagle North America, Inc. (n/k/a Press Rentals, Inc.) under the
settlement agreement in United States District Court Case No. C08, 02060 RMW,
Eagle North America, Inc., v. Genesis Fluid Solutions, LTD, et al., (ii) claims
of Michael Whaley against the Company and/or GFS in District Court (Denver) Case
No. 10CV4098, and/or (iii) possible claims of Martin Hedley against the Company
and/or GFS. The provisions of Section 6, including without limitation the
division of liability, indemnification, and releases therein, shall not be
applicable to such claims, and, notwithstanding the other provisions of this
Agreement, the parties hereto hereby retain all rights, recourse, causes of
action, and defenses related to such claims, including against each other,
unless specifically agreed to in a separate agreement signed by such parties to
this Agreement to which the claims apply. GFS and Company agree to make best
efforts in good faith to resolve such claims before, at, or as soon as
reasonably possible after Closing. To that end, as of the date of this
Agreement, the parties have agreed in part to some of these items as follows;


(i) Claims of Michael Whaley. To the extent provided below, Company and GFS
agree to satisfy any liability, judgment, or settlement resulting from the
aforementioned as follows:


(A) As to Company: Company agrees to satisfy any resulting liability, judgment,
or settlement to Michael Whaley up to an amount of $62,500, to be payable from
and as an offset against the Royalty Payment to be paid by GFS to Company under
Section 1(b), of this Agreement.


(B) As to GFS: GFS agrees to pay Michael Whaley to satisfy any resulting
liability, judgment, or settlement, a proportionate amount of shares of GFS in
connection with the transaction contemplated

 
-12-

--------------------------------------------------------------------------------

 

herein to adequately reflect Mr. Whaley's equity position in GFS as if he had
received shares of Company pursuant to a severance agreement dated September 17,
2009.


(C) The foregoing paragraphs A and B, may be amended or superseded only by an
instrument in writing signed by both Company and GFS. GFS and Company shall bear
their own legal costs in connection with such items. Company and GFS shall only
be bound as set forth in paragraphs (A) and (B), above, and to the extent there
are liabilities in excess of the commitments of GFS and Company, the provisions
of paragraph (c), of this Section 7, shall continue to apply.


8. Conditions and Obligations of Company.


Each and every obligation of the Company to consummate the transactions
contemplated by this Agreement or to be performed on or before the Closing shall
be subject to satisfaction, on or before the Closing, of each of the following
conditions, unless waived in writing by the Company:


(a) Representations and Warranties True. The representations and warranties of
the Buyers contained herein shall be in all material respects true and accurate
as of the date when made and as of the Closing as though such representations
and warranties were made at and as of such date, except for changes expressly
permitted or contemplated by the terms of this Agreement, except to the extent
such representations and warranties speak of an earlier date (in which case, as
of such date).


(b) Performance. Buyer shall have performed and complied in all material
respects with all agreements and covenants required by this Agreement to be
performed or complied with by Buyers on or prior to the Closing.


(c) No Proceeding. No Proceeding shall have been instituted seeking to enjoin,
restrain or prohibit the consummation of, or having the effect of making illegal
or otherwise prohibiting, the transactions contemplated by this Agreement.


(d) Certificates. Buyers shall have furnished the Company with such certificates
to evidence compliance with the conditions set forth in this Article 8 as may be
reasonably requested by the Company, including a certificate to the effect that
the conditions set forth in Section 8(a) and Section 8(b) have been met.


(e) Governmental Consents, Approvals and Waivers. Any consents, permits,
approvals and waivers of any Governmental Authority required in order for the
parties to complete the transactions contemplated hereby shall have been
obtained.


(f) Deliveries. The deliveries specified in Section 2 shall have been made by
the Buyers.


9. Conditions to Obligations of Buyers.

 
-13-

--------------------------------------------------------------------------------

 

Each and every obligation of Buyers to consummate the transactions contemplated
by this Agreement or to be performed on or before the Closing shall be subject
to the satisfaction, on or before the Closing, of each of the following
conditions, unless waived in writing by Buyers:


(a) Representations and Warranties True. The representations and warranties of
the Company contained herein shall be in all material respects true and accurate
as of the date when made and at and as of the Closing Date as though such
representations and warranties were made at and as of such date, except for
changes expressly permitted or contemplated by the terms of this Agreement,
except to the extent such representations and warranties speak of an earlier
date (in which case, as of such date).


(b) Performance. The Company shall have performed and complied in all material
respects with all agreements and covenants required by this Agreement to be
performed or complied with by it on or prior to the Closing.


(c) No Proceeding. No Proceeding shall have been instituted or threatened
seeking to enjoin, restrain or prohibit the consummation of, or having the
effect of making illegal or otherwise prohibiting, the transactions contemplated
by this Agreement.


(d) Receipt of Third Party Consents. The Company shall have obtained all
material required consents, permits, waivers or other approvals of, or have
given any required notice to, any such third parties.


(e) Governmental Consents, Approvals and Waivers. The Company shall have
received any consents, permits, approvals and waivers of any Governmental
Authority required in order for it to complete the transactions contemplated
hereby.


(f) Certificates. The Company shall have furnished Buyers with such certificates
to evidence compliance with the conditions set forth in this Article 9 as may be
reasonably requested by Buyers, including a certificate to the effect that the
conditions set forth in Section 9(a) and Section 9(b) have been met.


(g) Deliveries. The deliveries specified in Section 2 shall have been made by
the Company.


10. Survival of Representations and Warranties. All representations and
warranties made by the Company or the Buyers in this Agreement, including
without limitation all representations and warranties made in any Exhibit or
Schedule hereto or certificate delivered hereunder, shall survive the Closing
until the first anniversary of the Closing Date (the "Survival Date").


11. Covenants.


A. The Company hereby covenants and warrants as follows:


(a) Further Assurances. The Company hereby agrees that, from time to time at the
reasonable request of the other party and without further consideration, they
shall execute

 
-14-

--------------------------------------------------------------------------------

 

and deliver such additional instruments and take such other action as the other
may reasonably require to convey, assign, transfer and deliver the Company
Shares and Shares and otherwise to carry out the terms of this Agreement.


(b) Access to the Corporation: Confidentiality.


(i) Subsequent to the date hereof and prior to the Closing Date, the Company
will continue to give to the Buyers, their counsel, accountants, and other
representatives, full and free access to all properties, books, contracts,
commitments and records of the Company and GFS so that the Buyers may have full
opportunity to make such investigation as they shall desire.


(ii) From and after the date of this Agreement until the Closing or the
termination of this Agreement, the Company and their representatives will
maintain the confidentiality of all documents and information of a confidential
nature disclosed by GFS and Buyers in the course of their negotiations and the
Company’s due diligence review and will in no event use any confidential
information for any purpose other than for the evaluation of the transactions
contemplated herein and in the event of termination of this Agreement will
destroy all copies of documentation which each party may have delivered to the
other party and will not use any confidential information from the Buyers for
their own benefit.


(c) Conduct of Business Pending Closing. From the date of this Agreement to the
Closing Date, except as expressly disclosed, the Company shall conduct its
operations as engaged in at the date of this Agreement according to its ordinary
course of business, shall maintain its records and books of account in a manner
that fairly and currently reflects its financial condition and results of
operations and shall not engage in any transactions other than as contemplated
by this Agreement.


(d) Closing Documents. The Company shall execute and deliver all instruments and
documents required as a condition precedent to the Closing and take all action
required to carry out the terms of this Agreement and to consummate the
transactions contemplated hereby.


B. The Buyers hereby covenant and warrant as follows:


(a) Closing Documents. The Buyers shall execute and deliver all instruments and
documents required as a condition precedent to Closing and take all actions
required to carry out the terms of this Agreement and to consummate the
transactions contemplated hereby.


(b) Noninterference. The Buyers shall not take or omit to take any action that
(i) if taken or omitted on or before the date of this Agreement, would make
untrue any of the representations and warranties contained in Article 4 of this
Agreement, or (ii) would interfere with the Buyers’ ability to perform or would
prevent performance of any of their obligations under this Agreement or any of
the other agreements or instruments provided for herein.


(c) Confidentiality. From and after the date of this Agreement until the Closing
or the termination of this Agreement, the Buyers and their representatives will
maintain the confidentiality of all documents and information of a confidential
nature disclosed by the

 
-15-

--------------------------------------------------------------------------------

 

Company in the course of their negotiations and the Buyers’ due diligence
review, and will in no event use any confidential information for any purpose
other than for the evaluation of the transactions contemplated herein and the
financing of this transaction. In the event this Agreement is terminated, the
Buyers will destroy all copies of documentation which they received from the
Company and will not use any confidential information for their own benefit.


12. Confidential Information. The Company, on behalf of itself and its Related
Parties, on the one hand, and GFS and Buyers, on the other hand, each agree to
hold in confidence and not to reveal, report, publish, disclose or transfer,
directly or indirectly, any of the Confidential Information of GFS or Company to
any third party or use any of GFS’s or Company’s Confidential Information,
including the terms and existence of this Agreement. Upon the request of the
other party, each of the parties will promptly return all Confidential
Information (in any media), including any copies as well as all materials (in
any media) which contain or embody Confidential Information, and, with respect
to abstracts or summaries of Confidential Information that Company may have
made, Company and GFS will destroy such abstracts or summaries and will provide
a written declaration from an authorized officer certifying that it has done so.


13. Non-Disparagement. The parties hereto agree that they will not make any
disparaging or misleading comments about each other, and will not discuss each
with any third-part in any negative light.


14. Future Cooperation. GFS agrees to provide reasonable cooperation with
respect to Company with respect to providing the Company with information that
may be needed in connection with the Company’s reporting obligations with the
Securities and Exchange Commission. Prior to the Closing Date the tender of all
Company Shares to Company by Buyers shall be irrevocable.


15. Definitions. As used in this Agreement:


(a) “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with the first
Person. For the purposes of this definition, “Control,” when used with respect
to any Person, means the possession, directly or indirectly, of the power to (i)
vote 10% or more of the securities having ordinary voting power for the election
of directors (or comparable positions) of such Person or (ii) direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“Controlling” and “Controlled” have meanings correlative to the foregoing;


(b) “Confidential Information” shall mean any information or materials in oral,
written, pictorial, magnetic, graphic or maintained or transferred in any other
media, which has been disclosed by GFS to the Company, or Company to GFS, or any
Buyer, relating to technological and business information of GFS or Company or
the design, development, know-how, patents, other intellectual property,
formulae, manufacturing or marketing information of GFS’s or Company’s products,
services, or operations. Confidential Information shall not include any
information which (a) at the time of its disclosure or thereafter is generally
available to and known to the public other than as a result of a disclosure by
the Company, GFS or Buyer,

 
-16-

--------------------------------------------------------------------------------

 

or its representatives in breach of this Agreement (b) was or becomes available
to the Company, GFS or Buyer on a non-confidential basis from a source other
than GFS, Company, Buyer or its representatives, (c) is shown by written dated
records (or any other documentary media) to have been independently acquired or
developed by Company, GFS, or Buyer without breaching this Agreement, (d) is
shown by written dated records (or any other documentary media) to have been
lawfully in the possession of the Company prior to disclosure by GFS or GFS
prior to disclosure by Company, or its representatives, or (e) if Company, GFS
or Buyer is compelled by court or government action pursuant to applicable law
to disclose such information, provided, however, that party gives prompt notice
thereof so that GFS or the Company may seek a protective order or other
appropriate remedy.


(c) “Governmental Authority” means any domestic or foreign governmental or
regulatory authority;


(d) “Law” means any federal, state or local statute, law, rule, regulation,
ordinance, code, Permit, license, policy or rule of common law;


(e) “Lien” means, with respect to any property or asset, any mortgage, lien,
pledge, charge, security interest, encumbrance or other adverse claim of any
kind in respect of such property or asset. For purposes of this Agreement, a
Person will be deemed to own, subject to a Lien, any property or asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset;


(f) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
voting securities or other voting interests representing at least ten percent
(10%) of the outstanding voting power of a Person or equity securities or other
equity interests representing at least ten percent (10%) of the outstanding
equity securities or equity interests in a Person.


(g) “Order” means any judgment, injunction, judicial or administrative order or
decree;


(h) “Permit” means any government or regulatory license, authorization, permit,
franchise, consent or approval; and


(i) “Person” means an individual, corporation, partnership, limited liability
GFS, association, trust or other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.

 
-17-

--------------------------------------------------------------------------------

 

16. Miscellaneous.


(a) Counterparts. This Agreement may be signed in any number of counterparts,
each of which will be deemed an original but all of which together shall
constitute one and the same instrument.


(b) Amendments and Waivers.


(i) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.


(ii) No failure or delay by any party in exercising any right, power or
privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies provided
by Law.


(c) Successors and Assigns. The provisions of this Agreement will be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer (including by operation of Law) any of its rights or obligations under
this Agreement without the consent of each other party hereto.


(d) No Third Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their permitted successors and assigns and nothing herein
expressed or implied will give or be construed to give to any Person, other than
the parties hereto, and such permitted successors and assigns, any legal or
equitable rights hereunder.


(e) Taxes. Company and GFS have made no representations to Buyers regarding the
tax consequences of the transactions contemplated under this Agreeement and each
Buyer has had the opportunity to consult with an attorney or tax advisor
regarding the income tax consequences therefrom, or if Buyer has not sought such
advice, Buyer acknowledges that he or she has entered into the transaction after
careful consideration. GFS and Company may amend this Agreement as necessary to
qualify the transaction as a tax-free split-off under Section 355 of the
Internal Revenue Code.


(f) Governing Law. This Agreement is governed by the laws of New York without
regard to its conflict of law provisions, and shall inure to the benefit of and
be binding upon the successors, assigns, heirs and personal representatives of
the parties hereto. Each party hereto hereby irrevocable submits to the personal
jurisdiction of the state and federal courts located within the City and State
of New York with respect to any action, suit or proceeding relating to or
arising from this Agreement. Each party hereto irrevocably waives (i) any claim
or defense based upon improper venue or inconvenient forum with respect to any
action, suit or proceeding brought in any such court and (ii) the right to trial
by jury in any action, suit or proceeding relating to or arising under this
Agreement. Each party waives personal service of process and consents to the
service of process by the manner set forth in the Notices section,

 
-18-

--------------------------------------------------------------------------------

 

below, in addition to any other method of service of process permitted by
applicable law. GFS, Hodges and Buyers agree that the remedy at law for any
breach by them of the provisions of this Agreement will be inadequate and that
the damages flowing from any such breach are not readily susceptible to being
measured in monetary terms. Accordingly, upon breach of any legally enforceable
provision of this Agreement the Company shall be entitled to immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach. Nothing in this Agreement shall be deemed to limit the remedies
at law or in equity available to the Company for any breach or failure to
deliver the Company Shares.


(g) Headings. The headings in this Agreement are for convenience of reference
only and will not control or affect the meaning or construction of any
provisions hereof.


(h) Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter of this Agreement. This Agreement
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof of this Agreement.


(i) Severability. If any provision of this Agreement or the application of any
such provision to any Person or circumstance is held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, the remainder
of the provisions of this Agreement (or the application of such provision in
other jurisdictions or to Persons or circumstances other than those to which it
was held invalid, illegal or unenforceable) will in no way be affected, impaired
or invalidated, and to the extent permitted by applicable Law, any such
provision will be restricted in applicability or reformed to the minimum extent
required for such provision to be enforceable. This provision will be
interpreted and enforced to give effect to the original written intent of the
parties prior to the determination of such invalidity or unenforceability.


(j) Notices. Any notice, request or other communication hereunder shall be given
in writing and shall be served either personally, by overnight delivery or
delivered by mail, certified return receipt and addressed to the following
addresses:


(a) If to Buyers or GFS:


Michael Hodges
______________


______________


With a copy to:


Lane Alton & Horst, LLC
Two Miranova Place Suite 500
Columbus OH 43215-7052
Attention: Todd A. Weber, Esq.

 
-19-

--------------------------------------------------------------------------------

 



(b) If to Company:


Genesis Fluid Solutions Holdings, Inc.
830 Tender Foot Hill Road, #301
Colorado Springs, CO 80906
Attention: Mary Losty, Chairwoman


With a copy to:


Phillips Nizer LLP
666 Fifth Avenue, 28th Flr.
New York, NY 10103
Attention: Elliot H. Lutzker


(k) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under this Agreement are several and not joint with the obligations
of any other Buyer, and no Buyer shall be responsible in any way for the
performance of the obligations of any other Buyer under this Agreement. The
decision of each Buyer to acquire Shares pursuant to this Agreement has been
made by such Buyer independently of any other Buyer. Nothing contained herein,
and no action taken by any Buyer pursuant thereto, shall be deemed to constitute
the Buyers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Buyers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated herein. Each Buyer acknowledges that no other Buyer has acted as
agent for such Buyer in connection with making its investment hereunder and that
no Stockholder will be acting as agent of such Buyer in connection with
monitoring its investment in the Shares or enforcing its rights under this
Agreement. Each Buyer shall be entitled to independently protect and enforce its
rights, including without limitation the rights arising out of this Agreement,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose. The Buyer hereby acknowledges that
each of the Buyers has been provided with this same Agreement for the purpose of
closing a transaction with multiple Buyers and not because it was required or
requested to do so by any Stockholder.


(l) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimiles of any such
counterpart shall have the same force and effect as an original signature.




[Signature Page Follows]



 
-20-

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered, effective as of the date first above written.


“COMPANY”


GENESIS FLUID SOLUTIONS HOLDINGS, INC.


By: /s/ Michael Hodges
Name: Michael Hodges
Title: Interim CEO
 
By: /s/ Mary Losty
Name: Mary Losty
Title: Director




“GFS”


GENESIS FLUID SOLUTIONS, LTD.


By: /s/ Michael Hodges
Name: Michael Hodges
Title: Chief Executive Officer


/s/ Michael Hodges
Michael Hodges, Individually




“BUYERS”


____________________________________
Print Buyer’s Name


____________________________________
Buyer’s Signature













 
-21-

--------------------------------------------------------------------------------

 
